Citation Nr: 0429879	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to April 
1964 and from May 1968 to February 1969.  He also served on 
active duty for training (ACDUTRA) in two week increments 
from July 30, 1964 to August 16, 1964, from August 28, 1965 
to September 12, 1965, from July 30, 1966 to August 13, 1966, 
and from August 5 to August 20, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

A low back disorder is not the result of disease or injury 
during any period of active duty or ACDUTRA.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for a low back disorder.  In this 
context, the Board notes that a substantially complete 
application was received in April 1998, prior to the 
enactment of the VCAA.  In June 1998, the AOJ issued a rating 
decision denying the claim.  The veteran filed a timely 
appeal, and the claim was certified to the Board.  The Board 
remanded the claim in December 2000.  Prior to the 
recertification of the claim to the Board, the AOJ provided 
notice to the veteran regarding the VA's duties to notify and 
to assist.  Specifically, the AOJ notified the veteran in 
April 2004 of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  Additionally, the notice 
listed what evidence the AOJ already had in its possession, 
and what types of evidence would be of further help.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any additional information or evidence that 
he wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the April 2004 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The veteran contends that sometime in 1965, 1966, or 1967, 
while on ACDUTRA, he experienced severe low back pain while 
driving a truck in a convoy from New York City to Fort Drum, 
New York.  He further holds that he was treated, but not 
hospitalized, upon his arrival at Fort Drum, and again 
following that period of ACDUTRA.

Service medical records include the veteran's active and 
reserve examinations.  In August 1963, he was examined for 
the purpose of enlistment in the Army Reserve.  The veteran's 
spine was evaluated as normal.  There were no other clinical 
findings referable to the spine or musculoskeletal system.  
Examinations in February 1964 and April 1968 repeat these 
findings.  The veteran's final active duty separation 
examination in February 1969 includes the veteran's 
subjective history, in which he denied having, or ever having 
had, back trouble of any kind.  On examination, his spine was 
again evaluated as normal. 

The Board notes that the RO requested treatment records and 
morning reports for the veteran for the following periods of 
active duty for training: from August 28 to September 12, 
1965; from July 30 to August 13, 1966; and, from August 5 to 
August 20, 1967.  As for the first period, the National 
Personnel Records Center responded that such treatment would 
have appeared in the service medical records, as there was no 
hospitalization.  As for the second period, the response was 
that if there was no hospitalization, treatment would not 
appear on the morning reports.  Additionally, it noted that 
there were no sick reports for that period.  As for the third 
period, the response was that it would be within the service 
medical records already forwarded.  The Board notes that no 
such reference to treatment for a low back disorder is noted 
in the service medical records in the claims folder.  
However, the veteran has submitted a statement from his 
commanding officer at that time.  The March 1999 statement 
confirms that the veteran voiced complaints of back pain to 
him in 1966 or 1967.  He specifically remembered the veteran 
as they had been activated for duty together for the Vietnam 
War.  As such, the Board does not contest that the veteran 
suffered back pain during a period of ACDUTRA.

Post service medical records in the claims file document the 
veteran's treatment for various conditions from July 1975 to 
May 2004.  Records pertinent to the issue on appeal are 
discussed below.

According to a March 1978 statement filed by the veteran with 
his employer, while he was on duty as a police officer with 
the New York City Police Department, he was involved in a 
motor vehicle accident in which a car struck the back of the 
Department vehicle he was driving.  His vehicle was pushed 
across the intersection at which he was stopped.  He was 
hospitalized two days later.  Preliminary examination showed 
tenderness in the cervical and lumbosacral spine.  There was 
no muscle spasm, and movement appeared to be unaffected.  The 
impression noted was cervical and lumbosacral strain.  
Clinical notes by the attending physician indicate that the 
diagnosis was a cervical strain and a lumbosacral sprain.  
The following day, the veteran reported that the lower back 
pain was becoming increasingly severe.  Range of motion was 
noted to be limited.  

Within days of the March 1978 accident, x-rays of both the 
cervical and lumbar spine were taken.  The cervical spine 
report indicated that the vertebral bodies had a normal 
alignment.  The oblique views revealed the intervertebral 
foramina to be widely patent.  The bony structures were 
intact.  The impression was no diagnostic abnormality.  The 
lumbar spine report also indicated that the vertebral bodies 
had a normal alignment.  The bony pedicles and disc spaces 
were intact.  Additional x-rays of the cervical and lumbar 
spine were taken in April 1978.  The findings were reported 
as negative. 

The veteran's treating physician stated in April 1978 that he 
was then treating the veteran for lumbosacral sprain, 
contusion to the skull, a right shoulder sprain, and post 
concussion syndrome.   This correspondence was included with 
the veteran's application for Workmen's Compensation (WC), 
filed in the same month.  The diagnosis noted on the initial 
WC report was severe lumbosacral sprain and dorsal sprain, 
with increased muscle spasm at the dorsal paravertebrae.  The 
records consistently state that there was no history or 
evidence of pre-existing disease, injury, or physical 
impairment.

A November 1978 consultation report indicates that the 
veteran was still experiencing back tenderness in the 
lumbosacral spine area, especially on the right side, with 
straight leg raising at 90 degrees.  Tightness of the back on 
the right side was also noted.  Sensations were intact.  Deep 
tendon reflexes were normal.  The impressions noted were 
lumbosacral sprain and cervical sprain. 

According to a May 1990 Police Department Line of Duty Injury 
Report, the veteran sustained injuries to his back and head 
as a result of a motor vehicle accident, in which he was the 
operator of the vehicle and was struck from behind while 
stopped on the highway.  

New York City Police Department records show that the veteran 
was medically retired in May 1992, based on a shoulder 
disability which was the result of several on-duty injuries.

In May 1993, the veteran presented with complaints of severe 
pain in the lower back with radiation of paresthesias all the 
way down the back of the left thigh to the foot.  At that 
time, the veteran had a Magnetic Resonance Imaging (MRI) scan 
taken of his lumbar spine.  The report indicates that 
multiple MRI tomographic scans were performed in the sagittal 
and transaxial planes.  The studies demonstrated the 
vertebral bodies to be visualized and intact with no loss of 
height.  The intervertebral discs demonstrated good intensity 
with no evidence of desiccation.  No discrete disc bulge or 
herniation was identified.  The lumbar cord was visualized 
and intact with no intrinsic or extrinsic abnormality.  The 
impression was a normal MRI of the lumbar spine.  

In January 1994, there had been no change in the veteran's 
symptoms.  He still had radiating pain down his left leg.  
Range of motion of the lumbar spine was restricted.  An 
August 1994 follow-up examination indicated that there had 
been no changes since the last visit, except that the 
radiating pain was now accompanied by a burning sensation 
over the anterolateral aspect of the left tibia.  

In February 1995, again, no significant changes were noted.  
An MRI in the same month noted that the heights of the 
vertebral bodies were preserved and demonstrated uniform 
signal intensity.  The alignment was intact.  There was a 
small anterior osteophyte formation at L1-2 through L3-4.  
The heights and signal intensity of the intervertebral disc 
was preserved.  There was no evidence of herniated disc or 
other epidural mass lesions.  No intradural lesions were 
detected.  The spinal cord ended normally at the T12-L1 
level.  The visualized portion of the retroperitoneum failed 
to demonstrate a focal mass lesion.  The impression noted was 
small anterior osteophyte formation; no disc herniation or 
spinal stenosis.

In May 1998, the veteran underwent VA spine examination in 
conjunction with his claim for service connection for a low 
back disability.  The veteran relayed his service history as 
including the long driving incident in 1965 or 1966, which 
resulted in significant back pain.  He presented with 
complaints of constant pain in the low back.  He reported 
flare-ups, which were alleviated by rest.  He added that he 
could not lift heavy weight or do repeated bending.  The 
examiner noted diagnoses of chronic low back pain and 
narrowing of disc space with degenerative changes.  The 
examiner also noted that the veteran appeared to be depressed 
and did not cooperate fully during examination.

In October 2000, the veteran appeared before the undersigned 
Veterans Law Judge in a personal hearing in New York.  He 
reiterated the circumstances of his in-service back pain in 
the late sixties and the treatment he received at the time.  
He also indicated that he did not seek further medical 
treatment for his back until the nineties.  

The veteran's treating physician submitted an opinion in 
November 2000 regarding the veteran's low back disorder.  
Specifically, he stated that the veteran had recently 
informed him of an injury to his back in the mid-sixties 
while in military service.  He then opined that the veteran's 
"present condition could be the result of an injury 
sustained at that time." 
 
The veteran again underwent VA spine examination in October 
2003.  He reported low back pain stemming from the in-service 
incident, which had been treated with pain killers and bed 
rest.  The examiner reviewed the case file, specifically 
mentioning the absence of evidence of a lumbar strain in his 
service medical records, as well as the veteran's 1978 auto 
accident in which he suffered injuries to his back.  He then 
opined that it was as least as likely as not that the 
veteran's back pain started during service as per his history 
and the note from his private physician.  

In a May 2004 addendum, the examining VA physician revised 
his opinion as stated in the October 2003 examination.  He 
noted that the claims folder did not show any evidence of 
back injury or treatment during military service.  He 
additionally noted that the February 1969 separation 
examination did not show any back problems or treatment.  
Based on this and the rest of the claims folder, he opined 
that he disagreed with the opinion of the veteran's private 
doctor, who had concluded that the veteran's back disorder 
could be the result of an injury sustained during service.  

To review, service connection requires evidence of a medical 
nexus-a causal connection-between an in-service injury and 
a current disability.  As the Board does not dispute that the 
veteran experienced back pain in service or that he currently 
suffers from a low back disorder, the issue is whether the 
evidence demonstrates that a medical nexus exists between the 
two.

As explained above, it is the Board's duty to determine the 
credibility and probative value of all the evidence.  See 
Madden v. Gober, at 1481.  The Board observes that the 
private doctor who stated that the veteran's present 
condition "could be the result" of an injury sustained 
during military service made no reference to how or why he 
formed the opinion.  For example, though he did refer 
generally to the veteran's in-service back injury, he did not 
discuss events such as the March 1978 severe lumbosacral 
sprain or the May 1990 reinjuring of the back, both due to 
work-related automobile accidents.  Clinical records from the 
doctor are negative for any reference to causative factors 
for the veteran's back pain.  Without any basis in the record 
for the November 2000 medical opinion, the Board assigns 
little probative weight to it.  

In comparison, the VA examiner stated in his opinion that he 
relied on a full review of the claims folder.  He 
specifically reviewed the veteran's service medical records, 
which he found to be silent for any complaint or treatment of 
a low back disorder.  Additionally, he reviewed the veteran's 
private medical records, including the aforementioned private 
doctor's opinion.  During his examination of the veteran, the 
1978 back injury was referenced.  Based on all this, the 
examiner opined that there was no evidence linking the in-
service back pain and the current disorder.  Because a basis 
was offered for the VA opinion, the Board affords more weight 
to it.  Therefore, based on the VA medical opinion, as well 
as the other evidence of record (including the 1969 denial of 
any history of back trouble, and the 1978 denial of any 
history of pre-existing injury or impairment), the Board 
finds there is no nexus between the veteran's in-service back 
pain and his current lumbar disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a low back disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that his current disorder is related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or diagnosis.  Absent 
a credible professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for a low back disorder is 
denied.




	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



